IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1034
                            Filed September 22, 2021



IN THE INTEREST OF M.M.,
Minor Child,

A.M., Mother,
      Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Korie Talkington,

District Associate Judge.



      A mother appeals the termination of her parental rights. AFFIRMED.



      Christine Frederick of Zamora, Taylor & Frederick, Davenport, for appellant

mother.

      Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General for appellee, State.

      Rebecca Sharpe, Bettendorf, attorney and guardian ad litem for minor child.




      Considered by Tabor, P.J., and Greer and Badding, JJ.
                                          2


GREER, Judge.

       A mother, A.M., appeals from the termination of her parental rights of her

child, M.M. A.M. argues the State did not make reasonable efforts to reunite her

and M.M. and the termination of her parental rights is not in M.M.’s best interests.

I. Background Facts and Prior Proceedings.

       M.M. was born in 2017. In May 2018, A.M. was struggling with abuse of

prescription drugs and had friends watching M.M. M.M. went back and forth

between A.M.’s home and the friends’ home while A.M. served jail time and

probation. The department of human services (DHS) became involved in 2018

over concerns about A.M.’s drug use and mental health. In January 2019, when

A.M. finished her jail sentence, M.M. returned to her care. M.M. was adjudicated

a child in need of assistance (CINA) the next month. However, as the year

progressed, A.M. was doing well—she had nine months sobriety under her belt

and was cooperating with other services and her probation officer.

       Unfortunately, A.M. relapsed and began to backslide. She placed M.M. with

another family as the situation worsened in 2019.1 A court order formally removed

M.M. from A.M.’s care in August, citing concerns with A.M.’s mental health,

substance abuse, and housing stability.

       A.M. has not been consistent with her mental-health or substance-abuse

treatment since M.M.’s removal. A.M. was dismissed from family wellness court



1 M.M. remained with this family at the time of the termination hearing. This is a
pre-adoptive home. A.M. has asked repeatedly for M.M. to be moved to another
home with the paternal grandfather of some of her other children. But DNA testing
revealed that this man was not the biological grandfather of M.M., and the
proposed move would put M.M. much farther away from A.M.
                                        3


because of nonattendance.       In spite of diagnoses of depression, anxiety,

obsessive compulsive disorder, and bi-polar disorder, she was not participating in

mental-health services. She last took a drug test in May 2020; it came back

positive for methamphetamine, cocaine, and amphetamine. Since that time, she

has not complied with any of the eleven drug tests requested by DHS, and there

are concerns that she may not have been sober for all court proceedings. Her

engagement in counseling and medication management halted in 2020. A.M. was

inconsistent with providing waivers for DHS to contact her providers. For those

they could contact, they received reports of nonattendance.

      A.M. quit her job in the months just before the termination hearing and was

receiving unemployment as well as income from cleaning two houses at the time

of the hearing. A.M. has not found her own stable housing despite efforts to find

an apartment. At the time of trial, A.M. lived with a friend and believed the home

would be safe for M.M.

      At trial, A.M. stated that she had been attending NA and AA meetings one

to three times per month, was working with a counselor, had graduated from

substance-abuse treatment at two facilities, and had just recently seen a doctor.

She also claimed she was taking all of her medications. But none of these claims

were corroborated, and no caseworker had heard her discuss these efforts. Before

the termination hearing, communication had deteriorated between A.M. and DHS,

as well as with A.M. and M.M.’s guardian ad litem. A.M. was no longer responding

to emails, texts, and phone calls but claimed she was often not receiving the

communications.
                                           4


       What A.M. has done consistently is visit M.M. There is an undisputed bond

between mother and child. However, those who observed the visits found that

some days were better than others—at times, A.M. was engaged with M.M., while

other times she seemed to struggle with staying awake, paying attention, or

directing M.M.’s behavior. There were concerns that she was arriving to visits

while under the influence of illicit substances. A.M. denied these claims. The

month before the hearing, however, A.M. missed five of the twelve offered

visitations. M.M.’s foster mother reports that when A.M. did not come or cancelled

her visits, M.M. would act out, lose sleep, and appear disappointed.

       DHS remained concerned with A.M.’s substance abuse, mental health,

housing stability, employment, and parenting skills. A.M. pointed to COVID-19 as

a major barrier to her success, claiming it made cooperating with services far

tougher. She also alleged she was sabotaged by those assigned to her case.

While A.M. had several complaints about the efforts the State had made toward

reunification, nothing in the record shows she brought these concerns to the court.

       A.M.’s parental rights were terminated under Iowa Code section

232.116(1)(e), (h), (k), and (l) (2020).

II. Analysis.

       A.M. alleges (1) the State did not make reasonable efforts to reunite mother

and child, and (2) the termination of her parental rights is not in M.M.’s best

interests.

       When reviewing a termination of parental rights, there are three steps in our

analysis.    First, we determine whether the statutory grounds have been

established; second, we evaluate if the termination is in the best interest of the
                                           5


child; and third, we ensure the exceptions in Iowa Code section 232.116(3) do not

prevent termination. See In re D.W., 791 N.W.2d 703, 706–07 (Iowa 2010). A.M.

has not raised any of the section 232.116(3) exceptions on appeal.

       Our review is de novo, and while we are not bound by the juvenile court’s

findings of fact, we do give them weight, particularly in determining credibility. Id.

at 706.

       A. Reasonable efforts.

       Reasonable efforts are a prerequisite of a number of possible termination

grounds. See In re C.B., 611 N.W.2d 489, 492 (Iowa 2000) (“[Iowa Code section

232.116(1)(c), (d), (e), (g), and (k)] all contain a common element which implicates

the reasonable effort requirement.”); In re L.M., 904 N.W.2d 835, 839 (Iowa 2017)

(requiring reasonable efforts be proved when terminating under section

232.116(1)(h)).     Further, Iowa Code section 232.102(7) requires that the

department “shall make every reasonable effort to return the child to the child’s

home as quickly as possible consistent with the best interests of the child.”

       There is no cookie-cutter definition of what constitutes “reasonable

efforts”—each case will have unique requirements. In re C.H., 652 N.W.2d 144,

147 (Iowa 2002). The overall goal is to improve parenting skills and provide a

visitation plan that will both protect the child and lead to reunification. Id. Still, to

preserve error on the issue, a parent has “a responsibility to object when they claim

the nature or extent of services is inadequate.” L.M., 904 N.W.2d at 839–40. “In

general, if a parent fails to request other services at the proper time, the parent

waives the issue and may not later challenge it at the termination proceeding.”

C.H., 652 N.W.2d at 148. “[V]oicing complaints regarding the adequacy of services
                                         6


to a social worker is not sufficient. A parent must inform the juvenile court of such

challenge.” Id.

       On this record, A.M. did not raise her concerns with the services provided

in the proper forum. In fact, there are multiple hearings where A.M. explicitly did

not request additional services.     Even if she discussed her concerns with

caseworkers, these conversations would not preserve the issue for our court. So

we do not consider this issue further. Because A.M. does not otherwise challenge

the statutory grounds for termination, we affirm each of the statutory grounds.

       B. M.M.’s best interests.

       A.M. also argues that terminating her parental rights is not in M.M.’s best

interests. It is undisputed that M.M. and her mother have a bond. M.M. still calls

her “Mom.” A.M. has, until recently, been very consistent and determined in

maximizing visitation.

       That said, while A.M. showed steady progress early on in the State’s

involvement, the initial concerns have ensnared her once more. A.M. tested

positive for methamphetamine, amphetamine, and cocaine in May 2020 and has

not tested since, missing eleven drug tests. We can assume missed drug tests

would have been positive. See, e.g., In re D.G., No. 20-0587, 2020 WL 4499773,

at *4 (Iowa Ct. App. Aug. 5, 2020) (“And he missed some drug testing. We

presume those tests, at least the ones he did not miss because of his work

schedule, would have resulted in positive tests.”); In re C.W., No. 14-1501, 2014

WL 5865351, at *2 (Iowa Ct. App. Nov. 13, 2014) (“She has missed several drug

screens, which are thus presumed ‘dirty,’ i.e., they would have been positive for

illegal substances.”). A.M. has not shown any sustained effort to improve her
                                          7


mental health or medicine management. Both the juvenile court and DHS believe

that A.M. was not managing her substance abuse or mental health during visits or

court proceedings. She does not have stable housing, failed to participate in

parenting classes, and walked away from stable employment.              Finally, A.M.

struggled to take accountability for these challenges or recognize why these are

issues for M.M. See In re L.B., No. 17-1439, 2017 WL 6027747, at *2 (Iowa Ct.

App. Nov. 22, 2017) (“[The mother] still externalizes blame for her conduct and

does not understand why [her child] was removed from the home.”). We agree

with the juvenile court that termination is in M.M.’s best interests.

III. Conclusion.

       Because A.M. did not bring her concerns with reasonable efforts to the

court’s attention and because termination is in M.M.’s best interests, we affirm the

termination of the mother’s parental rights.

       AFFIRMED.